DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specifically, the Japanese reference cited in paragraph [0004] of the specification has not been listed on any IDS filed by applicant, nor has a copy of the reference been provided to allow the Examiner to properly consider the reference.
Specification
The abstract of the disclosure is objected to because legal phraseology, i.e., “means”, lines 5 and 10 of the abstract, should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 1) page 1, paragraph [0002], line 6, “bleed” should apparently be replaced by –breed--; and 2) on pages 11 and 12 of the specification, the heading “EXPLANATION OF SYMBOLS” and paragraph [0031] following the heading, which includes the list of drawing reference .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is a dependent apparatus claim that recites only process limitations, which cannot be considered to further define or limit the structure of the apparatus claim from which it depends.
In claim 6, “the lower end opening” lacks antecedent basis.  Changing the dependency of claim 6 from “claim 1” to --claim 2-- would obviate this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-18330 taken together with Franklin, Jr.
JP 2008-18330 (English Abstract; Figs. 1-13) substantially discloses applicant’s invention as recited by instant claims 1-8, except for the placement of the throat portion between the gas injection port and the microbubble generating means, as recited by independent claim 1, the specific placement of the throat relative to the injection port, as recited by instant claim 2, the relative sizes of the port and throat openings, as recited by instant claim 3, and the minimum diameter of the throat opening, as recited by instant claim 6.  It is noted that the JP ‘330 reference clearly teaches the specifics of the instantly claimed microbubble generating means by way of the cited figures of the reference. 
Franklin, Jr. (Figs. 1-4; col. 5, lines 33-35, 49-51, 56-60; col. 6, lines 59-62) discloses an apparatus similar to that of the JP ‘330 reference apparatus for treating wastewater within a containment vessel with a vertically arranged treatment pipe (27), the pipe including a gas injection conduit (24, 36a) having at least one gas injection port .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should note the teaching of the well known capability of a venturi throat within a flow conduit to generate microbubbles within a liquid stream, as demonstrated by Kozyuk.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.S.B/2-22-21
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776